Title: To James Madison from George W. Erving, 21 January 1806 (Abstract)
From: Erving, George W.
To: Madison, James


                    § From George W. Erving. 21 January 1806, Madrid. No 7. “I have had the pleasure to receive your letter of Novr. 21st. but not delivered by the Mr. Smith therein referred to; & the newspapers which you have been so good as to send have not yet reached me. I do not know that I have any particular reason to complain of the stoppage or violation of my letters, but it is generally understood here that the government observe no delicacy upon this subject, & particularly from Lisbon at this time, it is notorious that all letters directed to public persons are Examined; I therefore desire the consuls at the ports to transmit such as may arrive for me under cover to those merchants here who I shall from time to time designate to them, & I beg leave to Suggest to you that the safest mode with regard to your dispatches will be to cover them to the address of the consuls.
                    “In my last unofficial letter I inclosed a minit of the first conversation with the Prince of Peace referred to in the accompanying Official letter No 4, a duplicate is sent herewith, & also a minit of the second conversation; these will Shew you particularly the course which I have taken here. I have some little apprehension that I may be thought to have betrayed rather too much Earnestness for accommodation & peace, but this is to be attributed to the state of affairs in Europe, & particularly to the outrages of G.B., which as they coud not be known at home, coud afford no reason to suppose that I spoke in consequence of instructions from you growing out of these circumstances. It seemed desirable to work upon their apprehensions also, without however Exciting such an alarm as might induce to any extraordinary preparations for a contest with us: to guard against this indeed has not required much delicacy, first because they are confirmed by the Victories of their ally in the Error originally derived from bad information, & worse advice, that no course of injuries on their part can induce us to make war; & secondly because if they were Ever so much alarmed, they are without the means of furnishing troops; or if they have troops, of transporting them to their colonies.
                    “They certainly Expect that whatever difficulties they fall into, the all powerful arm of France will be able to Extricate them from. There can be no doubt that she is bound to do so, if she be able, but whether she will or no, or whether she be able or not are other questions. Whatever her obligations to Spain may be, her first view will doubtless be to her own interests, & whilst the war with England continues, she will not have the means & certainly cannot have any disposition to trouble us; and even were her policy with regard to England pacific she woud be very cautious of Exciting a quarrel with the U.S. because that must necessarily open the war with England anew. But her policy as to England is Evidently altogether hostile, & if she shoud finally be able to fix in her favor the apparently wavering policy of Prussia which Every day becomes more probable, it is not to be believed that she will consent to give peace to England upon any terms short of a most degrading submission: This last as long as her money & her pride which belong to each other hold out; or perhaps as long as the natural life of the king, or the political life of Mr Pitt, will not look for such a peace: Upon the whole therefore it seems to be more probable that when the measures of congress shall have put the resolution & resentment of our country beyond all question, France who in this view doubtless has always pretended to hold herself aloof from the dispute, will Either offer a mediation availing herself of the opening which she has left for that purpose by reserving her opinion

respecting the Western boundary; or what may suit her better if no money is to be had, she may leave Spain at liberty to arrange the affair in the best way she may be able.
                    “I found by the conversation of Beurnonville whatever may be the policy of his government respecting us, that he is not in its secrets: It seemed that he coud do nothing Effectual here but in the name of his government, & that he fears to act without its Express instructions, however obvious the policy, or pressing the occasion. I doubted also of his personal good disposition towards us upon the pending questions, & otherwise learnt that he too is possessed with the absurd idea that we will not or cannot act with as much Vigor as we pretend to; these circumstances left very little to be Expected from his recommendation; yet calculating upon the effect which the conduct of England carried to such an unprecedented pitch of Extravagance must necessarily produce at home, & the very obvious policy of France on this occasion, I coud not but take the chance at least of what a statement of these circumstances by the French minister might produce, more especially as it woud be in his power to put the subject in a form different from that which I coud with prudence give it.
                    “I received the Presidents Message on the 10th Inst & immediately forwarded it to the Prince of Peace; I conceived that this act of confidence might at least produce personal good dispositions, & it offerred the most suitable occasion of again pressing upon him the view which I had attempted to give of our affairs. A copy of the letter with which it was accompanied is herewith inclosed. You will perceive by some passages which it contains that it was not intended for the Eye of the President, but is to be considered as a private communication resulting from the frankness which had characterized the intercourse between us: yet in as much as it verifies in a manner the minits of the conversations, I have on that account, (as well as because upon further reflection I have thought that I ought not to reserve any communication, tho private, which may be considered of any importance to a complete view of what has passed), sent it with them.
                    “I cannot add to the information which you receive from better Sources respecting the general politics of Europe. Were I to judge from the communications made to me from time to time by the Prussian minister, I shoud suppose that his king had not yet abandoned the idea of making war upon France; yet it seems to be much more rational to conclude that he is not in the arcana of his Masters policy, than that when the battle of Austerlitz has furnished additional motives to a pacifick & conciliatory course he shoud rashly stake, not his Army as it might have been before, but his very Existence as a power against the fortunes of such an Enemy. But whatever his views may be it does not seem that the Emperor of the French means to let them be the smallest obstacle to his pursuits; if Either policy or fear restrain Prussia from acting the fate of the British troops in Hanover may be Easily calculated upon. That blow will be the severest which England has yet received; if it does not induce the king to give up his Ministry, it may produce more serious consequences; but be that as it may, they cannot Even now be in a state to persevere in the outrageous system with respect to us which in the full blown pride of their hopes when they had armed all Europe against France, & when they had annihilated all opposition by Sea they saw fit to adopt.
                    
                    “I have to day had another conversation with the P. of P. He was still more frank than on the former occasion: My ostensible business was to speak to him upon the subject of the quarantine Regulations & upon the claim of Messrs Dalton & Tombaril, with which you are acquainted, & which tho it has been so long a subject of official application is yet unsatisfied: I desired however at the same time to ascertain the Effect which the Presidents Message had produced, & therefore made it a subject of conversation. The Prince is so perfect a courtier, & so adept a politician, that it is Extremely difficult to say when one has caught his real sentiments: The Message had been sent to him by Yrujo, information also of the Measures taken to clear our coasts from pirates, of the projects of Miranda, & of the Encouragement which he met with from government; & I suspect also that for once this minister had conveyed to him some correct views of the public Sentiments. It was Evident that he had been surprized, he seemed to consider Spain as ill treated & yet he was more open in his conversation than formerly & as far as words & professions go manifested a very Earnest desire to oblige me in the particular affairs which I spoke of; he promised that he woud do what I desired in the quarantine business, & as to Mr Tombarils affair he said that he woud take upon himself to see justice done immediately; he told me also that he had sent orders to the council of War to Expedite the decision of American Cases; & this without any observation on my part which coud lead to the subject; finding him in this disposition, I thought that it woud be well again to mention the convention, & he fairly told me that he coud not ratify it without offending France; that the French Govermt had given an opinion respecting a certain class of claims included in it, & if Spain was to ratify that act must become a ground of quarrel or dispute with France; that this circumstance was the only obstacle in the way; that the Emperor was now at Paris & he woud send to ascertain his disposition on the subject. The inconsistencies discoverable in some parts of these conversations, will deduct very much I presume in your opinion from their importance, or from such dependance as might otherwise ⟨be⟩ placed on the dispositions of the Prince. It is certain however that he felt the Presidents Message to be very decisive with respect to Spain he observed that it was written before the President coud have been acquainted with the late successes of France: On my assuring him that I did not believe those successes if known to the President woud have altered a single word of the Message, he said that was a character which he admired &c But I was more induced to draw favorable conclusions as to his personal dispositions, from what passed between him & a person who waited upon him immediately after me, one with whom he is in the habits of talking freely. The Prince said to him on his entering, ‘there goes a man Who has been here to declare war on me’; however if we go to war they can but take the Floridas, & they demand these as the price of peace; as to Mexico it is too far from them, we have nothing to fear in that quarter; & at the worst we have always France on our side: All the particulars of the conversation were reported to me, & it appears that the Prince had not given him one correct idea of any thing which passed between us.
                    “I shall attend particularly to your order for books &c. May I request you to be So good as to direct Mr Wagner to send me a memorandum of such letters as you receive from me. I am anxious about the fate of my private letter No 2. dated Novr. 21.”
                 